      Case 1:18-cv-11940-AT Document 78 Filed 10/27/20 Page 1 of 1




October 27, 2020

VIA ECF (with courtesy copy to: Torres_NYSDChambers@nysd.uscourts.gov)

Hon. Analisa Torres
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
Courtroom 15D
New York, NY 10007-1312

       Re:     Casa Express Corp, as Trustee of Casa Express Trust v. Bolivarian Republic
               of Venezuela; 18-cv-11940 (AT) [rel. 19-cv-3123 & 19-cv-11018]

Dear Judge Torres:

         This firm represents the plaintiff, Casa Express Corp, as trustee of Casa Express Trust
(“Casa Express”), in the above-referenced action. By Order dated September 30, 2020, the
Court directed Casa Express to submit a motion for attorney’s fees on or before October 30,
2020. ECF No. 75 at 15. Since that time, Casa Express and the defendant, the Bolivarian
Republic of Venezuela (“Venezuela”), through counsel, have been in active and productive
discussions of a potential consensual resolution of Casa Express’ attorney’s fees claim. Those
discussions, however, have not yet concluded. Accordingly, to allow the parties to continue
their efforts to reach a consensual resolution of Casa Express’ attorney’s fees claim, and
thereby obviate any further litigation in this case, Casa Express respectfully requests that the
Court extend the deadline for filing its attorney’s fees motion by three weeks, to November 20,
2020. The parties have made no previous extension requests. Venezuela consents to this
request.
.


                                              Respectfully submitted,

                                              /s/ Jeremy Wallison



cc (by ECF): counsel of record
